UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): November 6, 2013 ZION OIL & GAS, INC. (Exact name of registrant as specified in its charter) Delaware 001-33228 20-0065053 (State or other jurisdictionof incorporation) (Commission File Number) (IRS EmployerIdentification No.) 6510 Abrams Road, Suite 300, Dallas, TX 75231 (Address of principal executive offices, including Zip Code) 214-221-4610 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events On November 6, 2013, John Brown, the Chief Executive Officer of Zion Oil & Gas, Inc. (the "Company") sent an update addressing recent developments, to the Company's shareholders and other persons listed on the Company’s database. A copy of such newsletter is attached to this report as Exhibit 99.1. Item 9.01 (d): Exhibits 99.1 Database E-Mail Update, dated November 6, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereto duly authorized. Date: November 6, 2013 Zion Oil and Gas, Inc. By: /s/ John Brown John Brown Chief Executive Officer
